Luke, J.
There being evidence tending to show that the accused and another were in possession of a whisky still which had recently been in operation, and of a barrel of mash which was itself intoxicating and ready for distillation, and that they were caught in the act of mixing the ingredients for making another barrel of mash, whereupon the accused stated that he was only hired by others to make such liquors and was making the same for them, the verdict finding him guilty of manufacturing intoxicating liquor was not without evidence to support it. Jenkins v. State, 24 Ga. App. 338 (100 S. E. 763); Belcher v. State, 25 Ga. App. 493 (103 S. E. 852). No other question is presented for decision.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.